[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION TO REARGUE AND/OR CLARIFY
1. The off setting of the arrearage was only to the date of modification from $850.00 per week to $400.00 per week. Any arrearage built-up after the effective date of the modification was not offset in the decision of the court. 2. The answer to the inquiry is no. 3. The court refers the effectuation of the random drug testing to the Family Relations Office for recommendation to the parties. If agreement is not reached, the parties will return the matter to court. 4. The answer to the inquiry is no.
LAWRENCE L. HAUSER, JUDGE CT Page 4470